It is a great honour for 
me to represent my country here at the United Nations. 
In recent years, the world has witnessed Georgia’s 
unwavering transformation to freedom, democracy 
and economic development. We have experienced 
tremendous advances, and occasional challenges, on 
our journey to a fuller and more open democracy. We 
are a vastly stronger nation than we were 20 years ago, 


and we are a much stronger nation than we were just two 
years ago. While we have made significant progress in 
a few short years, we are still a young democracy, and 
much remains to be done.

I am fortunate to be part of a new generation 
of Georgians who grew up in the years following 
the Cold War. My entire life is one of being part of 
remarkable change. Our tremendous progress is due to 
the commitment of the Georgian people to democratic 
values and their embrace of international cooperation. 
Because our democratic transformation has been so 
hard, we do not take anything for granted. To paraphrase 
President Kennedy: we do not do these things because 
they are easy, we do them because they are hard. During 
difficult times, the Georgian people took to the streets 
in peaceful protest and made their voices heard at the 
ballot box to ensure that our democratic path continued. 
I want to express my sincere admiration for the people 
of Georgia and for their energy and commitment to 
securing our democratic progress.

I would also like to express my gratitude to 
the international community, our partner countries 
represented in this Hall and international organizations, 
especially the United Nations, for supporting Georgia 
and listening to the Georgian people. Despite all the 
challenges that we have faced, the citizens of Georgia 
are full of hope. The support from the international 
community and international organizations continues 
to play a crucial role in Georgia’s progress. On behalf 
of the people of Georgia, we thank them. Georgia’s 
success is their success. Georgia’s journey is a testament 
to the good work done by the United Nations and our 
international partners.

In the past two years, we have taken concrete steps 
to break the vicious cycle of Government corruption, 
impunity and an economy that benefited only a few. 
We have created a true democracy with a system of 
governance that is more open, more transparent and 
more accountable and that upholds the rule of law. We 
have established a social compact that rewards work 
and enterprise, while offering support for those in need.

As recognized by various international 
organizations, the Georgia of today is another world 
compared to that of two decades ago, or even just two 
years ago. Every sector of our country has advanced 
dramatically, from health care and education to the 
economy and the rule of law. We are now at the dawn 
of a new day for Georgia. Our democratic institutions 
are stronger. Our foreign policy is making us more 
secure. Our growing economy is working to benefit all 
Georgians.

We are strengthening and consolidating Georgia’s 
democracy. The parliamentary, presidential and 
municipal elections held in Georgia during this two-
year period are truly something to celebrate. Because 
Georgia’s democracy was hard-won, there is no going 
back. The Georgian people will hold the Government 
accountable at the ballot box. My Government must 
earn every vote by serving the people faithfully and by 
achieving progress for the country.

We are strengthening democratic institutions and 
establishing stronger checks and balances. Our new 
Constitution decentralizes executive power and creates 
greater accountability at all levels of Government. Our 
Parliament now functions as a true legislature. Laws 
are proposed, debated and amended. Committees hold 
hearings and question ministers. The old rubber stamp 
has been thrown away. We now guarantee the protection 
of human rights through a new human rights strategy 
and action plan. In addition, we are equally proud to 
have enacted a new anti-discrimination law that extends 
the protection of human rights to all Georgian citizens.

We have restored the rule of law by establishing an 
independent judiciary and by instituting more rights for 
defendants. We have ended impunity by Government 
officials and torture and abuse in our prisons. All 
Georgians are now equal before the law. No one is above 
the law. Everyone will have the benefit of a judicial 
process that meets the highest international standards.

We are committed to building truly strong, 
independent and high-quality media. The media, like 
civil society, are essential to a strong democracy. While 
I may not always agree with what the media say or 
write, I will always fight to make sure that they have 
the right to the freedom of speech.

Such reforms will benefit all citizens of my country. 
Our goal is to unify our society through the rule of law 
and democracy. Our commitment to aligning more 
closely with the United States and Europe goes hand 
in hand with our commitment to continued democratic 
transformation. The United States is a key strategic ally 
of Georgia. The relationship between our countries at 
all levels of Government has never been stronger.

Increased Euro-Atlantic and European integration 
is our way of returning to the family of European 


nations, with whom we share a history, a culture and, 
most important, common values. Our new Association 
Agreement with the European Union and our steadfast 
movement towards NATO membership form the 
foundation for that relationship and provide an umbrella 
for greater engagement. As German Chancellor Angela 
Merkel said at this very rostrum, there is no development 
without security and no security without development 
(see A/65/PV.5). Our Association Agreement is the 
master plan for the gradual establishment of European 
political, economic, social and legislative norms and 
standards. My country has embarked on a demanding 
path of wide-ranging reforms. We will deliver on our 
commitments.

I believe that Georgia’s democratic transformation 
can serve as a model for other countries in the region. 
Today, we pledge to share our experience with nations 
going through similar transitions. As we deepen our 
European and Euro-Atlantic integration, we are also 
becoming a truly open and globalized economy. We 
are making important investments and reforms to 
unlock the full potential of the Georgian economy 
and the Georgian people. From universal health care 
to investments in clean energy, Georgia is becoming 
a twenty-first-s we pursue those reforms, we seek to 
implement the United Nations development agenda 
beyond 2015. We have become a leader in sustainable 
development, taking the outcomes of the United Nations 
Conference on Sustainable Development seriously. 
We are ready to work together with the international 
community to define a post-2015 development agenda 
that is inclusive and people-centred. That agenda 
will address the need to achieve economic stability, 
sustained economic growth, the promotion of social 
equity and the protection of the environment. At the 
same time, we are committed to enhancing gender 
equality, women’s empowerment and equal employment 
for every Georgian.

The future belongs to the next generation, so the 
protection and development of our children to achieve 
their full potential must be based on greater investment 
in their education.

A top area of concern for Georgia is the issue of 
internally displaced persons (IDPs) and refugees. There 
are hundreds of thousands of IDPs in Georgia as a result 
of Russia’s military aggression. Yet Georgia is still 
taking in refugees from other conflict-torn regions. 
Sadly, the sources of new refugees are increasing, not 
decreasing, especially in the light of current conflicts 
in Ukraine and the Middle East.

We are also doing everything we can to help 
our friends in Ukraine by providing humanitarian 
assistance, political support, technical help — such as 
sending doctors and medicine — and serving as a safe 
refuge for children affected by the conflict. We are also 
helping them implement reforms and strengthen their 
democratic institutions. The ongoing developments 
in Ukraine tear at our hearts. We strongly support 
Ukraine’s territorial integrity and sovereignty. We 
hope that the recent peace treaties will put an end to 
the military operations once and for all and mark the 
beginning of an irreversible peacemaking process.

The international community has spoken with 
increasing support every year for the right of return 
by adopting the General Assembly resolution on the 
“Status of internally displaced persons and refugees 
from Abkhazia, Georgia, and the Tskhinvali region/
South Ossetia, Georgia”. It is essential that the General 
Assembly continue to retain this humanitarian issue 
on the agenda and support the rights of the forcibly 
displaced with strength and conviction.

I should now like to address my brothers and 
sisters in Abkhazia and South Ossetia. I say to my 
dear brothers and sisters, I dream of the day when we 
shall all live together in peace and prosperity. We are 
committed to the path of reconciliation and restoring 
Georgia’s full territorial integrity and sovereignty. We 
must work to find a way for them to participate in our 
success, including the benefits of our new European 
Union Association Agreement.

I also call on the Russian Government to fulfil 
its obligations under the 2008 international ceasefire 
and join in the search for peace, prosperity and 
reconciliation. Our history and our values are a source 
of strength. When combined with our strategic location, 
this allows us to offer something unique to the world 
and serve as a driver of peace and security.

Beyond our borders, we aim to contribute to global 
security as a supplier of security, not just a consumer. 
My country’s dedication to becoming a security 
contributor to the world is evident in our aspirations 
for European and Euro-Atlantic integration, which are 
the main pillars of Georgia’s foreign policy. Building 
on the achievements of the past two years, my country 
has made significant progress that reinforces our path 
to eventual NATO membership. The historic NATO 


Summit reaffirmed that Georgia will be a member of 
NATO in the future, and our people remain committed 
to this ultimate objective. As a result of the decisions 
taken at the Wales Summit, NATO will significantly 
increase Georgia’s integration and provide tangible 
cooperation initiatives that will increase Georgia’s 
capabilities and overall security.

We are the largest non-NATO contributor to the 
International Security Assistance Force in Afghanistan 
(ISAF), and we are committed to taking part in the post-
ISAF mission. From the operation’s outset, our troops, 
including medical personnel, staff officers and training 
instructors, will be ready for deployment. We also plan 
to contribute to institution-building in Afghanistan.

We stand with our allies in combating all forms of 
terrorism and organized crime, anywhere in the world.

We are also proud to contribute to the European 
Union’s efforts under the Common Security and 
Defence Policy to build peace and security worldwide. 
In that context, as the second-largest participant, a 
Georgian battalion and a light infantry company have 
already started a mission under the EU-led operation in 
the Central African Republic.

Our willingness to serve shoulder to shoulder with 
our allies is not the only way Georgia is serving as a 
global security provider. We are also taking a rational 
approach to reducing regional tensions and preventing 
conflict.

Let me be clear, Georgia will never sacrifice its 
territorial integrity and sovereignty. However, we will 
continue to look for pathways to reconciliation with our 
brothers and sisters in Abkhazia and South Ossetia.

We Georgians want a good relationship with 
Russia, but never at the expense of our sovereignty and 
independence, which we fought so hard to achieve. To 
that end, we are pursuing a new approach, different 
from that of our predecessors, in dealing with Russia. 
We are pursuing a two-track engagement strategy 
based on our being a responsible, pragmatic and 
constructive neighbour. On the first track, we started an 
unconditional dialogue with Russia on the resumption 
of trade, economic, cultural and humanitarian relations. 
On the second track, we have continued to seek a 
peaceful settlement of the August 2008 war and the end 
of Russian occupation of Georgian territory, based on 
the fundamental principles of international law.

The first track has produced significant results 
and has helped reduce tensions between Georgia and 
Russia. Trade has reopened and Georgian exports to 
Russia have increased over 300 per cent. People-to-
people exchanges have also increased dramatically. 
We are coexisting more calmly as neighbours. This 
approach has also increased stability in the entire South 
Caucasus region.

However, Georgia’s efforts to reduce tensions and 
extend an olive branch to Russia have not been met 
with the same spirit of cooperation. We have taken 
every constructive step. Now it is time for the Russian 
Government to stop the occupation and start on a path 
to lasting peace.

My country is committed to using its strategic 
location to connect Asia, Europe and the Middle East, 
thereby expanding trade from one end of Eurasia to 
the other. The reopening of the Silk Road is one of 
the greatest achievements brought about by the end of 
the Cold War. The Silk Road region accounts for two 
thirds of the world’s population and 60 per cent of its 
gross domestic product. If its potential is fully tapped, 
it will become a key force for the expansion of trade, 
the development of new energy resources and supply 
chains and the promotion of cultural exchanges. To 
fully unlock that potential, the international community 
must redouble its efforts in three key areas: trade and 
transport, energy, and people-to-people contacts.

We have deepened cooperation with Turkey, China, 
Kazakhstan, Azerbaijan, Armenia, Turkmenistan, 
Uzbekistan and Afghanistan to integrate transportation 
corridors and open new routes that will bring goods 
from Asia to Western Europe in record time. Energy 
resources are a key driver of Silk Road economic 
development and integration.

We support a key route for Caspian Sea oil and gas to 
travel to Europe. Last year, the Shah Deniz Consortium 
announced a massive expansion of the South Caucasus 
Pipeline through Azerbaijan and Georgia, which 
will bring 16 billion cubic metres of new natural gas 
to Europe and Turkey and thousands of new jobs to 
Georgia. Several days ago, I was in Azerbaijan to break 
ground and lay the first segment of that new pipeline. 
The expansion will lead to approximately $2 billion in 
new investment by the Consortium in Georgia alone. Of 
course, that will result in Georgia receiving significant 
quantities of natural gas to improve our economic 
development and security.


Clean, renewable energy can also be a driver 
for regional energy cooperation. In Georgia, we are 
utilizing our massive hydropower resources to become 
a carbon-neutral country and to export renewable 
energy to our neighbours. The potential of the region 
is great, but more is needed to turn such potential into 
reality. Georgia is ready to use its location as a strategic 
crossroads and to do its part to fully revitalize the Silk 
Road. To that end, I intend to establish a Silk Road 
forum in 2015, and in Georgia we plan to launch an 
annual high-level meeting of all States and international 
organizations that are interested in the future of the Silk 
Road. The forum will discover new ideas for enhancing 
cooperation in the fields of transport, energy, trade and 
people-to-people contacts across the Silk Road. The 
forum will move beyond discussion to action.

In conclusion, let me reaffirm that I am so very 
confident that our best years are ahead of us, and 
that our worst are now part of history. I am confident 
that Georgians have come together to move our 
nation forward and to fulfil the promise of a strong, 
independent and free, great Georgian nation. Working 
together, there is no limit on what Georgia, the region 
and the world can achieve. I look forward to seeing 
many present here today in Tbilisi.
